                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

ESTATE     OF    KIMBERLY    ANN                              Case No. 18-13965
NICKERSON,    DECEASED,    WAYNE
COUNTY PROBATE COURT NUMBER 12-                               Honorable Nancy G. Edmunds
827514-DE,  BY   MOLLY    BROWN,
PERSONAL REPRESENTATIVE,

             Plaintiff,
v.

OCWEN LOAN SERVICING, LLC

             Defendant.
                            /

            ORDER AND OPINION GRANTING IN PART AND DENYING IN PART
               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [14]

        This dispute centers on whether Ocwen Loan Servicing, LLC is liable for personal

property that was destroyed in connection with impending foreclosure proceedings

following the death of the homeowner. Pending before the Court is Defendant’s motion

for summary judgment. (ECF No. 14.)1 On October 23, 2019, the Court held a hearing in

connection with the motion. For the reasons set forth below, Defendant’s motion is

GRANTED IN PART and DENIED IN PART.

        I.         Background

        Plaintiff is the estate of Kimberly Ann Nickerson, deceased. Molly Brown was

Nickerson’s only daughter and sole heir.                 She is the personal representative of

Nickerson’s estate. On November 1, 2016, Nickerson passed away. On or about May 7,

2017, a probate estate for Nickerson was opened in the Wayne County Probate Court.



        1
         At the hearing, Plaintiff orally moved the Court to enter summary judgment in its favor pursuant
to Federal Rule of Civil Procedure 56(f)(1).

                                                    1
Initially, Nickerson’s sister, Kelly Greene was appointed as the personal representative of

the estate. Shortly after Nickerson’s death, Greene filed a purported will for Nickerson

with the probate court that named Greene the personal representative of Nickerson’s

estate and gave ownership of Nickerson’s property to Greene’s daughter. Brown was

nineteen years old at the time. When Brown discovered Greene and her daughter were

claiming ownership of Nickerson’s property by virtue of the purported will, Brown retained

an attorney to contest the will.       Brown moved to remove Greene as personal

representative and to set aside the will. Ultimately, Greene and her daughter agreed to

an order recognizing that the will was a forgery and acknowledging that Brown was the

sole heir and successor personal representative of Nickerson’s estate. On October 30,

2017, Brown was appointed successor personal representative of the estate.

       At the time of her death, Nickerson owned and resided in her home located at

31522 Palmer Rd., Westland, MI 48186. Brown occasionally stayed at the property and

kept some of her personal belongings there. The estate is now the owner of the property,

and the contents of the property are at the center of this dispute.

       The property was secured by a mortgage and Defendant Ocwen Loan Servicing,

LLC serviced the mortgage. The summary judgment record reflects that from November

2017 through March 2018 no payment was made on the mortgage. In March 2018,

Defendant began its foreclosure process on the property. On April 3, 2018, Brown faxed

Defendant documents confirming she was the personal representative of the estate. She

requested that all communications concerning the property be sent to her and provided a

contact address in Farmington Hills, Michigan. Defendant’s records confirm receipt of

Brown’s notice.



                                             2
       Brown also claims that at or around this time she learned the mortgage was several

months delinquent. The summary judgment evidence reflects that on April 30, 2018,

Brown made a $3,200 payment on the mortgage to bring it current. Defendant’s records

confirm receipt of this payment and note that the foreclosure process was stopped once

the mortgage became current.

       It is unclear whether any additional payments were made on the mortgage after

April 2018. In its motion, Defendant claims the mortgage was in default as of May 1,

2018. But a letter from Defendant dated May 7, 2018 provides that “On 05/02/2018,

foreclosure proceedings were stopped, as the loan was re-instated.” And although the

May 7, 2018 letter states foreclosure proceedings were stopped, Defendant apparently

continued the foreclosure process. On June 29, 2018, Defendant’s vendor—Altisource—

placed a label on the door of the property requesting an occupant to call Altisource. No

one ever called Altisource, which led Altisource to conclude the property was vacant.

There is no evidence in the record that Altisource or Defendant ever reached out to Brown

or took any additional steps to verify the occupancy status of the property at that time.

       Defendant states that on July 27, 2018 Brown, as personal representative of

Nickerson’s estate, filed her first property inventory with the probate court. The source of

this July 27, 2018 date is not clear from the record. The inventory shows January 27,

2018 as the signature date and April 5, 2018 as the date of filing with the probate court.

Notwithstanding, the inventory submitted by Brown was identical to the original inventory

submitted by Greene and listed the house as the only property of the estate.

       On or about August 6, 2018, Altisource contracted with JGM Property, Inc. to

“secure the property.” It is not clear from the record why JGM was needed to secure the



                                             3
property at that time or how Altisource made the decision to secure the property.

According to Defendant, on or about August 31, 2018, all personal property was removed

from the home and destroyed. According to Plaintiff, Defendant also placed locks on the

property at this time to prevent Brown from entering. Defendant, however, does not

mention the lock-out in its summary judgment briefing. It is not clear whether Brown

continues to be locked out from the property, and if she is locked out, under what authority

Defendant was permitted to take such actions.

       In support of its motion for summary judgment, Defendant submits an affidavit of

JGM’s owner who attests to JGM’s actions taken in connection with the property. She

states that JGM confirmed the property was not occupied and that JGM’s contractor

inspected the property and determined that “there was a large amount of droppings both

rat and mouse along with horrific odor through the home and that the living conditions

were unsanitary.” She states that JGM’s contractor determined that “the droppings were

not only on the floor but on top of and in personal property that was left behind. Although

rodent urine is not visible to the naked eye, it could only be assumed that the urine was

also in all areas that fecal droppings were present.” And she states that JGM’s contractor

concluded that “due to the fact that Hantavirus Pulmonary Syndrome and other

contagious diseases are spread through the droppings and urine of rodents, everything

was considered contaminated and hazardous, therefore all items were bid to be removed

and then removed as debris.”

       There are problems with the JGM affidavit.        One problem is that affidavit is

incomplete. There are references to photographs in a report, but no photographs are

included in the exhibit. Another problem is the lack of personal knowledge of the affiant.



                                             4
The affidavit is made by JGM’s owner, but there is no indication that she was involved in

the trash-out or had any first-hand knowledge about the property. Further, all the quoted

language where JGM’s contractor is purportedly explaining the reason for the trashing of

Plaintiff’s personal property comes from a memorandum written by JGM to Altisource

dated October 3rd, 2018, which is apparently addressing Plaintiff’s initial complaints to

Defendant. There is no report from JGM’s contractor. There is no explanation as to the

source of the quoted language. There are no communications from the time of the trash-

out. And none of the records now relied upon by Defendant appear to have been made

simultaneously or at the time of the trash-out.

       There are also inconsistencies between the affidavit and other facts in the record.

Defendant’s internal notes reflect that as early as August 20, 2018, Plaintiff’s counsel

notified Defendant that Brown resided at the property. Defendant’s records reflect that

on August 22, 2018, a door knock was performed by one of its agents at the property and

found it to be “occupied” with an overall condition of “average.” Plaintiff also submits

evidence suggesting that the trash-out of the property was conducted on September 4,

2018, not August 31, 2018. The affidavit also does not explain why Plaintiff’s trees and

bushes were removed from the property.

       In addition, Defendant’s representative testified that: (1) the utilities were on in the

house at the time of the trash-out; (2) the home was being lived in at the time of the trash-

out, which was evidenced by the presence of furniture and personal belongings in the

bed rooms, kitchen, and living room; and (3) the JGM report identified the condition of the

house to be average for the neighborhood. Further, Altisource’s records indicate that the

presence of animal waste was not the reason for the trash-out. Finally, it is not clear from



                                              5
the summary judgment evidence that the mortgage was in fact in default or that the

property was or should have been in the foreclosure process at the time of the trash-out.

       After the trash-out, on September 14, 2018, Plaintiff’s counsel wrote an e-mail to

Defendant asserting the estate’s claim against Defendant for destroying Plaintiff’s

personal property. Plaintiff also made an offer to pay off the loan in its entirety. Defendant

did not respond. On November 21, 2018, Plaintiff initiated this lawsuit in state court.

Defendant subsequently removed the case to this Court on diversity grounds. Neither

Altisource nor JGM are included as defendants in the complaint. On May 7, 2019, Plaintiff

served discovery responses to Defendant that included a list of all personal property

allegedly destroyed by Defendant or its agents for which Plaintiff now seeks damages.

These items were not included on the original inventory filed in the probate proceedings.

On June 4, 2019, Brown filed an amended inventory in the probate court claiming

personal property valued at approximately $40,000. This inventory did not itemize the

specific personal property claimed.

       Following the close of discovery, Defendant moved for summary judgment on all

of Plaintiff’s claims. Defendant’s motion is now before the Court. In addition, at the

hearing to consider Defendant’s motion, Plaintiff orally moved the Court to consider

granting summary judgment in its favor. The Court declines to entertain Plaintiff’s oral

motion for summary judgment without adequate notice and an opportunity to respond

having been provided to Defendant.

       II.    Summary Judgment Standard

       “Summary judgment is proper only if the moving party shows that the record does

not reveal a ‘genuine dispute as to any material fact and the movant is entitled to judgment



                                              6
as a matter of law.’” Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014) (quoting FED. R.

CIV. P. 56(a)). A genuine issue of material fact exists when there are “disputes over facts

that might affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). But “[w]here the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citing First Nat. Bank of Ariz. V. Cities Servs. Co., 391 U.S. 253, 289 (1968)).

       In addition, once the moving party has met its burden, the non-moving party must

make a “showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” See Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Bormuth v. Cty. Of Jackson, 870 F.3d 494,

503 (6th Cir. 2017). The non-moving party must present some evidence in support of its

complaint to defeat a motion for summary judgment and show that a genuine issue for

trial exists—i.e., that a reasonable jury could return a verdict for the non-moving party.

See Anderson, 477 U.S. at 248.

       III.   Analysis

   A. Judicial Estoppel

       Defendant maintains that Plaintiff should be judicially estopped from recovering

damages for the allegedly destroyed personal property because the original inventory

filed with the probate court did not identify any personal property.

       The doctrine of judicial estoppel bars a party from asserting a position that is

contrary to one the party has asserted under oath in a prior proceeding, where the prior

court adopted the contrary position “either as a preliminary matter or as part of a final


                                             7
disposition.” Teledyne Indus., Inc. v. NLRB, 911 F.2d 1214, 1218 (6th Cir. 1990). Judicial

estoppel is an “equitable doctrine meant to preserve the integrity of the courts by

preventing a party from abusing the judicial process through cynical gamesmanship,

achieving success on one position, then arguing the opposite to suit an exigency of the

moment.” Id.     Judicial estoppel, however, should be applied with caution to “avoid

impinging on the truth-seeking function of the court, because the doctrine precludes a

contradictory position without examining the truth of either statement.” Id.; Eubanks v.

CBSK Fin. Grp., Inc., 385 F.3d 894, 897 (6th Cir. 2004). The doctrine does not require a

finding that an opponent relied on the position taken by the party in the earlier litigation,

and it does not require a showing of mutuality. Teledyne, 911 F.2d at 1220. It does,

however, mandate a finding of judicial acceptance of the prior position, and it only applies

if the first court “adopted the position urged by the party, either as a preliminary matter or

as part of a final disposition.” Id. at 1218; Warda v. Comm'r, 15 F.3d 533, 538 (6th Cir.

1994).

         Here, Defendant’s reliance on judicial estoppel is without merit because Defendant

fails to demonstrate “judicial acceptance” of Plaintiff’s original inventory. Upon becoming

personal representative of Nickerson’s estate, Brown filed a first amended inventory with

the probate court that did not list any personal property as assets of the estate.

Subsequently, and several months after this lawsuit was filed, Brown submitted a second

amended inventory identifying the general existence of the personal property at issue in

this lawsuit. There is no evidence indicating the probate court took any action with respect

to or in reliance upon the original inventory submitted by Brown. There is also no

evidence that Plaintiff argued in the probate proceedings that the estate lacked personal



                                              8
property or obtained any benefit from not listing the estate’s personal property on the

original inventory.2      Moreover, Brown timely amended the inventory to identify the

existence of personal property belonging to the estate. There is simply no evidence in

the record suggesting an abuse of the judicial process or the “cynical gamesmanship”

which the doctrine of judicial estoppel is meant to prevent. Accordingly, Defendant’s

motion for summary judgment based on the doctrine of judicial estoppel is denied.

    B. Plaintiff’s conversion and trespass to chattels claims

        In Counts I, II, and III of the complaint, Plaintiff alleges claims for statutory and

common law conversion and trespass to chattels based on Defendant’s and its

contractors’ destruction and removal of Plaintiff’s personal property from the premises.

Defendant contends it is entitled to summary judgment on these claims.

        Under Michigan law, the torts of conversion and trespass to chattels are similar.

To establish a claim for trespass to chattels, a plaintiff must establish a wrongful exercise

of dominion or control over the plaintiff's personal property. See Burns v. Kirkpatrick, 91

Mich. 364, 365-66 (1892); Ansley v. Conseco Fin. Serv. Corp., No. 232266, 2002 WL

31955217, at *2 (Mich. Ct. App. Dec. 17, 2002). The tort of conversion is defined as “any

distinct act of domain wrongfully exerted over another's personal property in denial of or

inconsistent with the rights therein.” Head v. Phillips Camper Sales, 234 Mich. App. 94,

111 (1999) (quoting Foremost Ins. Co. v. Allstate Ins. Co., 439 Mich. 378, 391 (1992));

Hesling v. Wells Fargo Bank, NA, No. 1:12-CV-1249, 2013 WL 12109432, at *7 (W.D.

Mich. Dec. 12, 2013). In Michigan, the elements of conversion are (1) “any distinct act of



        2
          At the hearing, Defendant suggested that Plaintiff paid a lower administrative fee to the probate
court by not identifying the personal property at issue on the original inventory. But Defendant does not
point to any evidence in the record supporting this allegation.

                                                     9
domain,” (2) “wrongfully exerted,” (3) “over another's personal property,” and (4) “in denial

of or inconsistent with the rights therein.” Schiff v. Investors Network Fund, LLC, 09–

14031, 2012 WL 113468, at *6 (E.D. Mich. Jan.13, 2012) (citing Head v. Phillips Camper

Sales and Rental, Inc., 234 Mich. App. 94, 593 N.W.2d 595, 603 (Mich. Ct. App. 1999)).

“[A] statutory claim of conversion consists of knowingly buying, receiving, or aiding in the

concealment of stolen, embezzled, or converted property.” Schiff, 09–14031, 2012 WL

113468, at *6 (E.D. Mich. Jan.13, 2012) (citing Olympic Forest Products, Ltd. v. Cooper,

148 Fed. Appx. 260, 265 (6th Cir.2005); (citing Mich. Comp. Laws § 600.2919a)); Soc'y

of St. Vincent De Paul in the Archdiocese of Detroit v. Am. Textile Recycling Servs., No.

13-CV-14004, 2014 WL 65230, at *5 (E.D. Mich. Jan. 8, 2014).

       Defendant argues Plaintiff’s conversion claim fails for two reasons. First defendant

contends there is no evidence that it converted Plaintiff’s personal property for its own

purposes. This argument appears to be premised on either the alleged lack of an agency

relationship between Defendant and its contractors who physically trashed the property,

or that Defendant did not personally keep the property to use for its own benefit. Either

way, Defendant’s argument is without merit. The evidence reflects that there is at least

a question of fact as to whether Defendant directed its contractors to destroy Plaintiff’s

personal property to “secure” the house for its own benefit. Indeed, Defendant’s reliance

on the mortgage provisions designed to protect its collateral demonstrates that the

removal of Plaintiff’s personal property was for Defendant’s benefit.

       Defendant’s second argument is that it did not convert or commit trespass upon

Plaintiff’s personal property because it was exercising its rights under the mortgage.

Defendant points to paragraph 9 the mortgage which it contends permits it to secure the



                                             10
property and “eliminate building or other code violations or dangerous conditions.”

Paragraph 9 of the mortgage provides:

          Protection of Lender's Interest in the Property and Rights
          Under this Security Instrument. If (a) Borrower fails to perform
          the covenants and agreements contained in this Security
          Instrument, (b) there is a legal proceeding that might significantly
          affect Lender’s interest in the Property and/or rights under this
          Security Instrument (such as a proceeding in bankruptcy,
          probate, for condemnation or forfeiture, for enforcement of a lien
          which may attain priority over this Security Instrument or to
          enforce laws or regulations), or (c) Borrower has abandoned the
          Property, then Lender may do and pay for whatever is reasonable
          or appropriate to protect Lender’s interest in the Property and
          rights under this Security Instrument, including protecting and/or
          assessing the value of the Property, and securing and/or
          repairing the Property. Lender’s actions can include, but are not
          limited to: (a) paying any sums secured by a lien which has
          priority over this Security Instrument; (b) appearing in court; and
          (c) paying reasonable attorneys' fees to protect its interest in the
          Property and/or rights under this Security Instrument, including
          its secured position in a bankruptcy proceeding. Securing the
          Property includes, but is not limited to, entering the Property to
          make repairs, change locks, replace or board up doors and
          windows, drain water from pipes, eliminate building or other code
          violations or dangerous conditions, and have utilities turned on or
          off. Although Lender may take action under this Section 9, Lender
          does not have to do so and is not under any duty or obligation to
          do so. It is agreed that Lender incurs no liability for not taking any
          or all actions authorized under this Section 9.

Defendant has failed to meet its summary judgment burden on this point. The record

contains several genuine issues of material fact as to whether Defendant’s and its

contractors’ actions were reasonable and appropriate under the facts and circumstances

here. For example, the evidence does not conclusively establish that the house needed

to be secured. The contractors’ records contain inconsistencies as to the condition of the

premises and whether there were in fact rat or animal droppings present. Likewise, the


                                             11
evidence does not establish that the mortgage was in fact in default or that Defendant

had a right to enter the property. There are also issues as to whether proper notice was

sent to Brown regarding the property, the status of the loan, and the trash-out, among

other things. In sum, Defendant’s arguments fail on summary judgment because there

are genuine issues of material fact as to validity of Plaintiff’s trespass to chattel and

conversion claims.

   C. Plaintiff’s trespass claim

      The same analysis applies to Plaintiff’s trespass claim—Count IV of the complaint.

“‘A trespass is an unauthorized invasion upon the private property of another.’” Am.

Transmission, Inc. v. Channel 7 of Detroit, Inc., 239 Mich. App. 695, 705, 609 N.W.2d

607, 613 (Mich. Ct. App. 2000) (citing Cloverleaf Car Co. v. Phillips Petroleum Co., 213

Mich. App. 186, 195, 540 N.W.2d 297, 302 (Mich. Ct. App. 1995)). Consent is an

affirmative and absolute defense to a claim of trespass. Id. at 705-06; Kaczmarek v.

JPMorgan Chase Bank, N.A., No. 11-15214, 2012 WL 2115263, at *3 (E.D. Mich. June

11, 2012).

      Like with the conversion and trespass to chattels claims, Defendant argues it is

entitled to summary judgment on Plaintiff’s trespass claim because it rightfully entered

the premises under the terms of the mortgage.       Defendant contends the mortgage

establishes consent to enter the property under the facts and circumstances presented

here. But as noted, there are genuine issues of material fact as to, among other issues,

whether Defendant was entitled to enter the property to secure it under the terms of the

mortgage. Defendant’s motion for summary judgment on this claim is denied.




                                           12
   D. Plaintiff’s negligence claim

       In Count VI, Plaintiff alleges that Defendant was negligent in wrongfully entering

Plaintiff’s home and removing Plaintiff’s personal property without authority or without

confirming its legal right to take such action. Defendant contends it is entitled to summary

judgment on Plaintiff’s negligence claim because Plaintiff fails to establish the breach of

a duty owed by Defendant arising outside of the parties’ contractual relationship.

       To establish a prima facie case of negligence under Michigan law, a plaintiff must

establish four elements: “(1) a duty owed by the defendant to the plaintiff, (2) a breach of

that duty, (3) the plaintiff suffered damages, and (4) the breach of duty caused the

damages.” Campbell v. Nationstar Mortg., 611 F. App'x 288, 298 (6th Cir. 2015). “The

threshold question in a negligence action is whether the defendant owed a duty the

plaintiff.” Fultz v. Union-Commerce Associates, 470 Mich. 460, 464 (2004). When the

relationship between the parties is governed by a contract, the duty allegedly breached

must be independent from the contractual obligations of the breaching party.

McKerracher v. Green Tree Servicing, LLC, No. 1:15-CV-235, 2015 WL 9942621, at *6

(W.D. Mich. Dec. 17, 2015).

       Plaintiff concedes that the mortgage governs the relationship between the estate

and Defendant. Plaintiff argues, however, that she has a valid negligence claim because

Brown, personally, is not a party to the mortgage, and because she has alleged the

breach of duties that exist outside of the parties’ contractual relationship. Plaintiff’s

arguments are unavailing. Brown is not a plaintiff in this action in her individual capacity,

and any damages she personally suffered are not the subject of this suit. Moreover,

Plaintiff’s negligence claim—which is based on alleged breaches of the duty to not commit


                                             13
the tort of conversion and the duty to not commit the tort of trespass—is duplicative of its

conversion and trespass claims as stated in Counts I–IV of the complaint. Plaintiff has

not presented any authority establishing that these independently sustainable torts can

form the basis of a negligence claim under the facts and circumstances here. Summary

judgment is granted as to this claim.

   E. Plaintiff’s claim under MCL 600.2918

       In Count V, Plaintiff alleges the estate was forcibly ejected from the premises by

Defendant in violation of MCL 600.2918. Plaintiff claims Defendant violated the statute

by denying the estate the use of the premises and by removing and destroying the

estate’s personal property.

       Section 600.2918(1) provides as follows:

          Any person who is ejected or put out of any lands or tenements in a
          forcible and unlawful manner, or being out is afterwards held and kept
          out, by force, is entitled to recover 3 times the amount of his or her actual
          damages or $200.00, whichever is greater, in addition to recovering
          possession.

There is no dispute that the estate was locked out from the property. There is also

evidence in the record suggesting that the lockout may have been unlawful or improper.

Defendant argues, however, that this claim fails because there is no evidence that

physical force or violence was used in connection with the lock-out. The Court disagrees

under the facts and circumstances presented here. While some courts have required

allegations of physical force to state a claim under the act, see Williams v. Ocwen Loan

Servicing, LLC, No. 15-13840, 2016 WL 5390861, at *3 (E.D. Mich. Sept. 27, 2016), other

courts have concluded that merely locking out a plaintiff may be sufficient use of force to

give rise to liability under the act. See Kaczmarek v. JPMorgan Chase Bank, N.A., No.


                                             14
11-15214, 2012 WL 2115263, at *4 (E.D. Mich. June 11, 2012). Under the facts and

circumstances presented here, the Court finds that Defendant fails to satisfy its summary

judgment burden with respect to Count V.

   F. Plaintiff’s concert of action claim

       In Count VII, Plaintiff asserts a claim based on a “concert of action” theory of

liability. Concert of action is no longer a recognized cause of action in Michigan. Mueller

v. Brannigan Bros. Restaurants & Taverns LLC, 323 Mich. App. 566, 580, 918 N.W.2d

545, 555, appeal denied, 503 Mich. 921, 920 N.W.2d 832 (2018). Defendant is entitled to

summary judgment on this claim.

   G. Plaintiff’s MCPA claim

       In Count VIII, Plaintiff asserts a claim for violations of the Michigan Consumer

Protection Act. Defendant argues Plaintiff’s MCPA claim should be dismissed because,

as a licensed mortgage loan servicer, Defendant is exempt from the MCPA. Defendant

directs the Court to MCPA section 445.904(1)(a), which excludes from the MCPA any

“transaction or conduct specifically authorized under laws administered by a regulatory

board or officer acting under statutory authority of this state or the United States.” Mich.

Comp. Laws § 445.904(1)(a); Minneweather v. Wells Fargo Bank, N.A., No. 12-13391,

2012 WL 5844682, at *2 (E.D. Mich. Nov. 19, 2012). As Defendant points out, courts in

this district have routinely held that this exclusion applies to residential lending activities

of state and federal banks. See, e.g., Newton v. Bank West, 262 Mich. App. 434, 441,

686 N.W.2d 491 (2004) (“Both Michigan courts and federal courts applying Michigan law

have consistently held that the MCPA does not apply to claims arising out of residential

mortgage loan transactions.”); Steinberg v. Fed. Home Loan Mortg. Corp., 901 F. Supp.


                                              15
2d 945, 954 (E.D. Mich. 2012); Droski v. Wells Fargo Bank, N.A., No. 11–11193, 2012

WL 3224134, at *6 (E.D. Mich. Aug. 6, 2012) (“Michigan courts have found that residential

mortgage loan transactions are exempt from the MCPA.”); Jozlin v. U.S. Bank Nat. Ass'n,

No. 11–12749, 2012 WL 12760, at *6 (E.D. Mich. Jan.4, 2012) (“Those Michigan courts

and federal courts which have applied Michigan law have consistently held that the MCPA

does not apply to those claims which have arisen out of residential mortgage loan

transactions.”).3 Accordingly, Defendant is entitled to summary judgment on this claim.

        IV.     Conclusion

        For the reasons set forth above, Defendant’s motion for summary judgment is

GRANTED as to Count VI (negligence), Count VII (concert of action), and Count VIII

(violation of the Michigan Consumer Protection Act). Defendant’s motion is otherwise

DENIED.


      SO ORDERED.

                                                    s/Nancy G. Edmunds
                                                    Nancy G. Edmunds
                                                    United States District Judge


Dated: December 17, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 17, 2019, by electronic and/or ordinary mail.


                                                    s/Lisa Bartlett
                                                    Case Manager

         3
           At the hearing on Defendant’s motion, Plaintiff directed the Court to two cases from this district
which purportedly support the opposite proposition. These cases, however, discuss the Michigan Collection
Practices Act—not the Michigan Consumer Protection Act at issue in this case. See Knight v. Ocwen Loan
Servicing, LLC, 301 F. Supp. 3d 723, 724 (E.D. Mich. 2018) (finding that the plaintiff stated claims for
violations of the Michigan Collection Practices Act against Ocwen); Keyes v. Ocwen Loan Servicing, LLC,
No. 17-CV-11492, 2018 WL 1315804, at *1 (E.D. Mich. Mar. 14, 2018) (same).

                                                     16
